Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-4 and new claims 16-17) in the reply filed on 11/19/2021 is acknowledged.
Claims 5-15 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. Election was made without traverse.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horikawa et al. (Angew. Chem. Int. Ed. 2016, vol. 55, pgs. 13023-13027, online published 09/26/2016).
	Horikawa et al. teach fabricating antibody relevant molecularly imprinted polymers (MIPs) with multiple programmable functional groups are independently introduced only within the molecular recognition nanocavity (pg. 13023, right col., para. 3). Horikawa et al. teach in Figure 2 an imprinted polymer layer on the sensor chips, which reads on a base material; and a polymer film provided on a surface of the base material wherein the polymer film includes a concave that receives the detection target. Horikawa et al. teach fluorescent signal antibody- linke MIPs (see pg. 13023, right col., para. 3). Horikawa et al. teach in Fig. 3 the inside of the concave 
 It is noted that the recitations of “for analysis of a detection target”, “for binding antibody substance”, and “for binding signal substance” are intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the functional groups of amine and thiol (see Fig. 3) meet the structural requirement of being chemical groups for binding. 
With regard to claim 2, Horikawa et al. teach in Fig. 2 that the imprinted polymer layer is composed of a molecularly imprinted polymer from an object larger in size than the detection target as a template and the concave corresponds to a part of a surface shape of the template. 
With regard to claim 4, Horikawa et al. teach in Fig. 3 the inside of the concave polymer, comprising a thiol group.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bright (WO2005/056613A2, published 06/23/2005, IDS submitted 03/11/2021, cite no. 1)
With regard to claims 1-2, Bright teaches molecularly imprinted polymers (MIPs) for the detection of analytes and the MIP comprises template sites which are formed using a mimic of the analyte such that a reporter compound can be selectively attached at the template sites, thus providing a site selectively tagged (see abstract). Bright teaches silica substrate (see pg. 15, lines 23-25). Bright teaches amine residues, thiol, residues, alcohol residues, and carboxylic acids are binding groups to the template site (see pg. 11, lines 14-23).  Bright teaches MIPs are typically .

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sunayama et al. (Biosensors and Bioelectronics, vol. 26, pgs. 458-462, published 2010, IDS submitted on 03/11/2021, cite no. 3).
Sunayama et al. teach an imprinted polymer thin film was prepared on the initiator-immobilized glass substrates by radical polymerization in the presence of lysozyme (see abstract). Sunayama et al. further teach a structure consisting of a polymerizable methacryloyl, a secondary amine group for fluorescent dye conjugate and a benzoic acid moiety capable of interacting with a target protein (see abstract). Sunayama et al. teach biomolecules such as antibodies are used as protein recognition elements (see pg. 458, left col. para. 1).  Sunayama et al. teach selective binding to the imprinted cavity can be more precisely detected (see abstract and Fig. 1). 
With regard to claim 2, Sunayama et al. teach lysozyme-imprinted polymer thin film was prepared on the initiator-immobilized glass substrate (see pg. 460, right col., para. 2 of Results and discussion), which reads on the polymer film is composed of a molecularly imprinted polymer from detection target or an object larger in size than the detection target as a template, and the concave corresponds to a part of a surface shape of the template (also see Fig. 1). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bright (WO2005/056613A2, published 06/23/2005, IDS submitted 03/11/2021, cite no. 1).
Bright has been discussed in the above rejection. Bright further teaches, for example, organometallic complex tris( 4, 7-diphenyl-l, 10-phenanthroline )ruthenium(II) [Ru(dpp)3]2+ (see pg. 11, lines 5-7) and thiol residues to the template site (see pg. 11, lines 14-23).  However Bright does not exclusively teach a chelate-forming binding group or the chelate-forming binding group is a deferiprone-derived group (see claims 3 and 16) or a thiol group (see claim 4).	
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use [Ru(dpp)3]2+ group and/or thiol group of Bright because Bright teaches a finite number of binding groups that are recognized in the molecularly imprinted polymer art to use as functional groups for targeting specific molecules. The indiscriminate selection of "some" among "many" is prima facie obvious, In re Lemin, 141 USPQ 814 (1964).
s 1-3 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (J. Am. Chem. Soc., vol. 123, pgs. 2072-2073, published 2001) in view of Kempe et al. (Journal of Molecular Recognition, vol., 8, pgs. 35-39, published 1995), as evidenced by Hirobumi et al. (Chem. Commun., vol. 50, pgs. 1347-1349, published 2014).
Bradley et al. teach a molecular imprinting is a process for synthesizing organic polymers that contain recognition sites for small molecules (see pg. 2072, left col., para. 1). Fig. 1 represents a schematic representation of a polymer film wherein the polymer film includes a concave that receives the detection target, and the concave has functional groups, wherein the functional groups are nickel (II)-NTA complex and secondary amine group, which would read on chelate-forming binding group (see claim 3) and a group for binding signal substance. The evidentiary teachings of Hirobumi et al. indicate that fluorescein isothiocyanate (FITC) was introduced to the secondary amine in cavities of the MIP (see pg. 1348, left col., para. 3 and Fig. 2). Bradley et al. teach that aqueous solutions of peptide were added to vials containing 20 mg of polymer (see pg. 2072, right col., last para.). 
As indicated above that the recitations of “for binding antibody substance” and “for binding signal substance” are intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the functional groups of Bradley et al. would read on the claimed groups because Bradley et al. teach of nickel (II)-NTA complex of claim 17 and secondary amine group inside the concave polymer.
Bradley et al. does not explicitly teach the polymer film provided on a surface of a base material.
Kempe et al. teach a surface imprinting procedure based on metal coordination and a metal chelating monomer iminodiacetic acid was polymerized onto methacrylate-derivatized silica particles (see abstract and Fig. 1). Molecular imprinting is a technique for preparing recognition sites of predetermined selectivity and the sites are tailor-made in situ by copolymerization of functional monomers and crosslinkers in the presence of print (or imprint) molecules (see pg. 35, left col., para. 1). Kempe et al. teach that the metal-binding ligands are positioned on the surface so as to selectively recognize and rebind, in the presence of metal ions, the protein present during the imprinting (see Fig. 1 caption). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the polymer film of Bradley et al. on a surface as taught by Kempe et al. because it has been well recognized in the art to produce molecularly imprinted polymer on surfaces. In particular, Kempe et al. teach that metal-binding ligands are positioned on a surface for selectively recognize and rebind. Therefore, it would have been obvious to the ordinary artisan to have the imprinted polymer comprising metal binding ligands on a surface because Kempe et al. teach that the ligands can be positioned to rebind target proteins. The person of ordinary skill in the art would have a reasonable expectation of success of having molecularly imprinted polymers on a substrate material because both references teach using solid surfaces to hold polymerized polymers. 
With regard to claim 2, Bradley et al. teach in histidine-containing peptides including the template sequence (see Fig. 1).
With regard to claims 3 and 16-17, Bradley et al. teach nickel-NTA (see instant claim 17), which reads chelate-forming binding group such as amino polycarboxylic acid chelating agent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-4 and 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 17242073 in view of Bradley et al. (J. Am. Chem. Soc., vol. 123, pgs. 2072-2073, published 2001).
The copending Application 17242073 (‘073) recites a base material for producing a sensor for analysis of a detection target, comprising: a base material; and a polymer film provided on a surface of the base material, wherein the polymer film includes a concave that receives a detection target, and, inside the concave, a group for signal substance's binding and a polynucleotide group for nucleic acid aptamer's binding. Claim 5 recites the group for signal substance’s binding is a thiol group. Application ‘073 does not recite a group for binding antibody substance.
Bradley et al. has been discussed in the above rejection. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have used the amino polycarboxylic acid chelating agent of Bradley et al. with the polymer recited in the copending Application ‘073 because the chelating agent is reversible. The person of ordinary skill in the art would have a reasonable expectation of success of having molecularly imprinted polymers with the chelating agent because it has been well recognized by Bradley et al. to use molecularly imprinted polymer with a chelating agent.
This is a provisional nonstatutory double patenting rejection.
Claims 1-4 and 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 10 of copending Application No. 17285829 in view of Bradley et al. (J. Am. Chem. Soc., vol. 123, pgs. 2072-2073, published 2001).
The copending Application 17285829 (‘829) recites a polymer replica of a target substance, the target substance having a plurality of kinds of binding groups including at least a binding group BG1 and a binding group BG2 on a surface, the polymer replica comprising a second molecularly 
Bradley et al. has been discussed in the above rejection. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have used the amino polycarboxylic acid chelating agent of Bradley et al. with the polymer recited in the copending Application ‘829 because the chelating agent is reversible. The person of ordinary skill in the art would have a reasonable expectation of success of having molecularly imprinted polymers with the chelating agent because it has been well recognized by Bradley et al. to use molecularly imprinted polymer with a chelating agent.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        


/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641